DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Pamula et al (PGPub 2013/0146455), teaches a microfluidic chip (see [0015], which recites “[t]he mechanisms of the invention allow the droplets to be transported while also acting as virtual chambers for mixing to be performed anywhere on a chip. The chip can include an array of electrodes”), comprising: 
a first base substrate (referred to as a upper substrate or plate 25 in [0084] and illustrated in Figure 1) and a second base substrate (referred to as a lower substrate or plate 21 in [0084] and illustrated in Figure 1) opposite to each other (see Figure 1 which shows a cross-sectional view of an electrowetting microactuator mechanism having a two-sided electrode configuration opposite to each other); 
a first electrode (G) (see [0084], which recites “[u]pper plane 14 comprises a single continuous ground electrode G embedded in or formed on a suitable upper substrate or plate 25”) and a second electrode (E1) (see [0084], which recites “thin lower layer 23 of hydrophobic insulation is applied to lower plate 21 to cover and thereby electrically isolate control electrodes E1”) between the first base substrate (25) and the second base substrate (21) and configured to control a droplet (D) to 1”) (see further [0122], which recites “a droplet could be isolated and held in a single row or column of [a] main electrode array, or at a cell situated off the main array, to emulate a sample holding cell or flow cell through which a beam of light is passed in connection with known optical spectroscopic techniques. A light beam of an initial intensity could be provided from an input optical fiber and passed through the droplet contained by the sample cell. The attenuated light beam leaving the droplet could then enter an output optical fiber and routed to an appropriate detection apparatus”, see [0122])
In addition Srinivasan et al (US-20100118307) teaches a top substrate 200 separated from bottom substrate 202 by gap 209 which may contain a droplet 201 (as illustrated in Figure 2B) and an electrode 206. Further, Srinivasan teaches a detection component (referred to as a detector or sensor 203 in [0040] and illustrated in Figure 2B) (see [0040], which recites “[l]ight source 204 and detector or sensor 203 are on opposite sides of the droplet actuator”).
However, neither Pamula nor Srinivasan teach or suggest a light guide component configured to guide light propagating in the first base substrate to the droplet; 
a shading component having light transmission regions spaced from each other, the light transmission regions being configured to transmit light passing through the droplet to a detection component, wherein the detection component is on the second base substrate and is configured to obtain a property of the droplet 
As a result, independent claim 1 is allowed because it is non-obvious and novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Pang Fengchun et al (CN107607475B) discloses a micro total analysis system (see description, paragraphs [0051] to [0117], and figures 1 to 15 for details): the system comprises a first base substrate 101 and a second base substrate 121 (equivalent to a second base substrate and a first base substrate) arranged opposite each other and a first electrode 111 and a second electrode 122 (equivalent to a second electrode and a first electrode) provided between the two substrates; the two electrodes are used to control, according to voltages applied to the two, a droplet 131 to move between the substrates; an optical unit 20 (equivalent to a light leading-out assembly) is used to lead out light transmitted in the second base substrate 121 and cause the light to irradiate the droplet 131; a measurement unit 30 ( a sensor group) is integrated in the second base substrate, and the sensor group consists of optical sensors; the position, the shape, and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797